Case: 20-20210     Document: 00515952627         Page: 1     Date Filed: 07/26/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        July 26, 2021
                                  No. 20-20210
                                                                       Lyle W. Cayce
                                                                            Clerk

   Jarvis Dugas,

                                                           Plaintiff—Appellant,

                                       versus

   Travis Scott; Rock Nation, Record Label; Damon Dash;
   Drake, The Houston Rapper,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:19-CV-3877


   Before Jones, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Jarvis Dugas, Texas prisoner # 1386881, moves for leave to appeal in
   forma pauperis (IFP) from the district court’s dismissal of Dugas’s putative
   civil rights action under 42 U.S.C. § 1983 and the denial of post-judgment
   motions. He also moves for appointment of counsel.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20210       Document: 00515952627          Page: 2    Date Filed: 07/26/2021




                                     No. 20-20210


          Due to the timing of Dugas’s post-judgment motions and his notice of
   appeal, we have jurisdiction to consider only a February 27, 2020, denial of a
   motion under Federal Rule of Civil Procedure 60. See United States v. One
   1988 Dodge Pickup, 959 F.2d 37, 39 (5th Cir. 1992); Eleby v. American Medical
   Systems, 795 F.2d 411, 412-413 (5th Cir. 1986); cf. Shepherd v. Int'l Paper Co.,
   372 F.3d 326, 329 n.2 (5th Cir. 2004) (explaining the relationship between
   Federal Rule of Appellate Procedure 4(a)(4)(A) and Rule 4(a)(4)(B)(i)).
          Dugas fails to identify any nonfrivolous issue for appeal.            See
   McGarrah v. Alford, 783 F.3d 584, 584 (5th Cir. 2015). His putative § 1983
   claims are frivolous because he fails to assert any deprivation of constitutional
   rights “by a person acting under color of state law.” Whitley v. Hanna, 726
   F.3d 631, 638 (5th Cir. 2013) (internal quotation marks and citation omitted).
   His state law claims are vague, conclusional, and without any clearly stated
   legal or factual basis.
          Because the appeal has no arguable merit, it is DISMISSED as
   frivolous. The motions to proceed IFP and for appointment of counsel are
   DENIED. The dismissal of this appeal as frivolous and the district court's
   dismissal for failure to state a claim each count as a strike under 28 U.S.C.
   § 1915(g). See Coleman v. Tollefson, 575 U.S. 532, 537 (2015). A prior strike
   was imposed by the district court in October 2019. Because Dugas now has
   accumulated a total of three strikes, he is BARRED from proceeding IFP in
   any civil action or appeal filed while he is incarcerated or detained in any
   facility unless he is under imminent danger of serious physical injury. See
   § 1915(g).
          IFP     DENIED;        APPOINTED            COUNSEL          DENIED;
   APPEAL DISMISSED; THREE STRIKES BAR IMPOSED.




                                          2